Case 1:14-cv-04030-VEC Document 232 Filed 08/21/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OSCAR RAMIREZ, JAVIER GUERRERO,

GERONIMO HERCULANO, PABLO RUTILIO,

MAGGIE ANDRES CRECENCIO, GUILLERMO ALVAREZ,
JUANA CRUZ HERNANDEZ, LEONIDAS MATEO,
ANYELI OVALLES HERNANDEZ, MIRNA REYES
MARTINEZ, RAMON ROSARIO, OMAR TAVERAS,
LUIS ESPINAL, JUAN SALMERON, ERASMO DIAZ,
JULIO RODRIGUEZ JACINTO POLANCO, RAUL
GUILLEN ROSA, JOSE DANIEL RAMOS, VICTORIANO
DE OLEO, FRANCISCA PENA, FELIX MANUEL
BAUTISTA and SIMON GRULLON,

Plaintiffs,
-against-

M L RESTAURANT CORP., M.L. SAN JOSE ENTERPRISES,
CORP., d/b/a LIBERATO RESTAURANT, MANUEL
ANTONIO LIBERATO jointly and severally,

Defendants.

 

 

Civil Action No. 14-cv-4030

Civil Action No. 13-cv-7249

AFFIRMATION OF MARTIN E. RESTITUYO IN SUPPORT OF DEFENDANTS’
MOTION TO STAY THE DEFAULT PROVISIONS OF THE SETTLEMENT

AGREEMENT

MARTIN E. RESTITUYO, an attorney duly admitted to practice before the Courts of the

State of New York, hereby affirms the following under penalty of perjury:

1. | am the founder of the Law Offices of Martin E. Restituyo, P.C., counsel for Defendants

Manuel Antonio Liberato, M L Restaurant Corp., and M.L. San Jose Enterprises Corp., d/b/a

Liberato Restaurant (collectively the “Defendants”), and as such am fully familiar with the facts

herein.

2. Isubmit this Affirmation, along with the Exhibits attached hereto in support of Defendants’

motion to stay the default provisions of the Settlement Agreement. See Exhibit “A”.

3. As the Court is aware, settlement in this action was reached only after extensive litigation

in Federal and State Court where both sides sued each other alleging multiple violations of law.

4. Among the many concerns involved during settlement conversations was Defendants’

ability to pay.
Case 1:14-cv-04030-VEC Document 232 Filed 08/21/20 Page 2 of 4

5. Specifically, during the litigation Defendants indicated their willingness to settle but noted
that settlement at the amounts desired by the Plaintiffs would force them into bankruptcy.

6. Taking into account Defendants’ concerns and to get a fuller understanding of Defendants’
ability to pay, on July to, 2015, parties agreed to have a court appointed accountant review Liberato
Restaurants’ finances. See Exhibit “B”.

7. On July 14, 2015, Mr. Randall M, Paulikens of WithumSmith+Brown, P.C., acting as Court
Appointed Special Master, presented the findings of the audit he conducted on Liberato
Restaurants. See Exhibit “C”.

8. And so it was that after months of extensive litigation and with the understanding that a
sustainable payment plan could be achieved, the parties entered into the Settlement Agreement
whereby, among other things, the Defendants committed to paying the Plaintiffs $1,000,000 in
damages.

9. As part of the Settlement Agreement, Mr. Liberato had to make a series of initial payments
totaling $200,000.00, and commencing on May 1, 2016, 64 monthly instalments of $12,500.00
totaling $800,000.00.

10. On October 7, 2015, this Court entered an order stating that it will retain jurisdiction over
this action to enforce the terms of this settlement agreement. See Exhibit “D”.

11. On October 27, 2015, this Court entered an order approving the settlement. See Exhibit “E”.
In its order, the Court highlighted that the primary obstacle of this settlement was Defendants’
ability to pay. Exhibit E at 4. As a result, the Settlement Agreement was structured so that
Defendants could make substantial payments in the first few months followed by “monthly
payments that are within Defendants’ financial ability to pay.” Jd.

12. Mr. Liberato timely paid the initial $200,000.00, and timely made 47 consecutive

instalments of $12,500.00 totaling $787,500.00.
Case 1:14-cv-04030-VEC Document 232 Filed 08/21/20 Page 3 of 4

13. Unfortunately, through no fault of his own, the Covid-19 pandemic and Governor Cuomo’s |
executive orders, forced Mr. Liberato to shut down his restaurants in March 2020. See Exhibit “F”,

14. This shut down cut off Mr. Liberato’s ability to make an income, and Mr. Liberato was
unable make his monthly instalments to the Plaintiffs.

15. After the March 2020 payment, I contacted Ms. Mirer, Plaintiffs counsel, to advise her that
Mr. Liberato would not be able to make April’s payment or any future payments as long as the
restaurants were closed.

16. To that date no payment had ever been missed or even submitted late.

17. As a result of Covid-19 Mr. Liberato’s restaurants were shut down from March 2020
through June 2020. Therefore, Mr. Liberato was unable to make payments throughout this time.

18. Additionally, to make matters worse, around the first week of June 2020, rioters protesting
the death of George Floyd broke into and destroyed the Liberato Restaurant located at 10 Burnside
Avenue, Bronx New York. Mr.

19. Given the extensive damage this restaurant remains closed.

20. We alerted counsel for Plaintiffs’ of Mr. Liberato’s unforeseen hardship in a letter dated
June 6, 2020. See Exhibit “G”.

21. As the Court may recall, at the time that the Settlement Agreement was entered into Mr.
Liberato operated two full-service restaurants in the Bronx. The restaurants had approximately 80
employees and offered its customers a full dining experience as well as takeout.

22. Today, the only Liberato Restaurant open is the location at 1 West 183" Street, Bronx, New
York, and it is only open for takeout.

23. Moreover, notwithstanding the New York State mandate that permits restaurants to use the
sidewalk and streets in front of their premises for outside dining, this option is not available to this
restaurant. The Liberato Restaurant located at 1 West 183" Street is located next to a Fire

Department Station of the City of New York, and as such this arrangement is prohibited.
Case 1:14-cv-04030-VEC Document 232 Filed 08/21/20 Page 4 of 4

24. Mr. Liberato has not made any monthly instalments from April 2020 through August 2020.
Although this constitutes a default under paragraph 3 of the Settlement Agreement, we believe this
default should be excused because it directly resulted from Covid-19—a factor completely outside
of Mr. Liberato’s control—and the lack of a force majeure clause in the Settlement Agreement. See
Exhibit “A” P 3.

25. Additionally, Mr. Liberato believes this Court should revise the terms of the Settlement
Agreement because his financial standing has substantially decreased since it was last assessed in
2015. As a result, Mr. Liberato no longer has the ability to pay the remaining monthly instalments.

26. If Mr. Liberato is forced to pay the remaining instalments, he will suffer undue hardship
and potentially go bankrupt. See Liberato Affidavit.

27. Though the parties have been in communication and are trying to come to an agreement in
good faith. We yet again find ourselves in a similar impasse to 2015. But for the Court’s intervention
and the revision of Mr. Liberato’s assets, the parties would not have settled the matter when they
did.

28. We believe that similar intervention by the Court here will assist the parties in reaching an
amicable resolution.

29. For the aforementioned reasons, and in order to avoid an unnecessarily punitive outcome,
we ask this Court to stay the default provisions under this Settlement Agreement, consider the

$787,500.00 as satisfying the settlement sum, and any other relief this Court deems just and proper.

Dated: New York, New York
August 21, 2020

 

es

fartin B Restituye, B54,

 
